Title: To Thomas Jefferson from Andrew Shepherd, 15 March 1801
From: Shepherd, Andrew
To: Jefferson, Thomas



Sir
Orange Ct H Virginia 15th March 1801

In consequence of my Absence last Post, the Mail was opened by a person not altogether as well acquainted with the business, who informed me a mistake was committed in dating a letter on the back addressed to the Presidant—in stead of dating it the 8th March it was dated the 8th Feby which might impress the Post Master at the Fedl. City with a belief that it was intended for Mr. Adams instead of yourself—I hope the Error will be attended with no unpleasant consequence
I am Respectfully Sir Y Obt Svt.

Andw Shepherd JunrPost Master O Ct H Va

